Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed May 13, 2019.
Claims 28-66 are pending. Claims 28-66 are added and claims 1-27 are cancelled.

Claim Objections
Claim 52 is objected to because of the following informalities: Claim 52 should be dependent upon claim 51 and the statutory subject matter should be changed to a system in order to stay consistent with the remaining claims. In particular, Claim 52 mirrors dependent claims 39 and 65. Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-66 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,303,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed within claims 1-27 of U.S. Patent No. 10,303,656.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-31, 36-39, 41-44, 49-52, 54-57 and 62-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therrien (U.S. Patent No. 8,812,738) in view of Efstathopoulos (U.S. Patent No. 8,898,120).

Regarding Claim 28, Therrien discloses a computer-implemented method for deduplicating data using a deduplication system communicatively coupled to a plurality of grid servers, comprising: 
splitting a received data stream into a plurality of data segments (col.7, lines 14-20, Therrien – the data stream can be subdivided into chunks); 
a grid server in the plurality of grid servers for deduplicating a segment of data in the plurality of segments (col.6, lines 15-51, Therrien – deduplication processor functions with various sources such as an archive server, database server, email server, fileserver, etc.), each grid server in the plurality of servers having a grid server capacity (col.1, lines 32-38, Therrien – storage capacity of email systems, databases, file systems, backup, etc.); and 
deduplicating, using a grid server, a data zone contained in the segment of data (col.7, lines 27-29, col.8, lines 41-52, and col.18, lines 32-46, Therrien – zones are identified using an adaptive deduplication method…variable sized zones are identified through the use of a randomization function applied to the contents of the data stream, wherein the streams are segmented into chunks). 
selecting a grid server among the plurality of grid server; and the grid server is selected based on a comparison of a size of the segment of data to the grid server capacity and a listing of zone stamps identifying data zones previously deduplicated by the plurality of grid servers.
On the other hand, Efstathopoulos discloses selecting a grid server among the plurality of grid server (col.4, lines 31-50 and 59-64, Efstathopoulos – selecting a target node from the plurality of nodes); and the grid server is selected based on a comparison of a size of the segment of data to the grid server capacity and a listing of zone stamps identifying data zones previously deduplicated by the plurality of grid servers (col.9, lines 44-52, Efstathopoulos – selection module may select the target node based in part on a storage load on the target node, wherein the “storage load” refers to a metric for resource consumption of the computing system. Such as how much data is stored on the node, how much data is retrieved from the node, expected processing load, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Efstathopoulos’ teachings into the Therrien system. A skilled artisan would have been motivated to combine in order to provide an improved method for distributed data deduplication based on enhancing memory and storage resources.

Regarding Claim 29, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 28, wherein the grid server capacity includes at least one of the following: a processing capability of the grid server (col.17, lines 39-57, Therrien), a current processing load of the grid server (col.9, lines 44-52, Efstathopoulos – “storage load”), a storage size of the grid server, and any combination thereof.

col.8, lines 45-64, Efstathopoulos – selection module selects a subset of nodes in any of a variety of ways), wherein grid server capacity of each grid server in the two or more grid servers is less than the size of the segment of data (cols.9-10, lines 62-67 and 1-17, respectively, Therrien).

Regarding Claim 31, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 30, further comprising splitting the segment of data into a plurality of sub-segments of data for deduplicating by the two or more grid servers, each grid server in the two or more grid servers processing a sub-segment of data based on a size of the sub-segment and corresponding grid server capacity (col.7, lines 14-20, Therrien – splitting into sub-segments… cols.9-10, lines 62-67 and 1-17, Therrien). 

Regarding Claim 36, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 28, wherein the listing in the plurality of zone stamps is a listing of zone stamps for all servers in the plurality of grid servers (col.11, lines 5-27, Therrien). 

Regarding Claim 37, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 28, further comprising 
segmenting the data stream into the plurality of segments of data (col.8, lines 7-9, Therrien – data stream is segmented); 
determining a maximum zone size of a zone for deduplication by each grid server in the plurality of grid servers (col.9, lines 30-33, Therrien – determining whether max zone size has been reached); and 
cols.9-10, lines 64-67 and 1-11, respectively; Therrien); 
wherein the selecting of the grid server is based on the determined ratio (cols.9-10, lines 64-67 and 1-11, respectively; Therrien).

Regarding Claim 38, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 28, further comprising storing the deduplicated zone on the selected grid server (col.18, lines 32-46, Therrien – when deduplication is performed on the zone the compressed zone is stored). 

Regarding Claim 39, the combination of Therrien in view of Efstathopoulos, disclose the method according to claim 38, further comprising forwarding, by the selected grid server, the deduplicated zone to another grid server in the plurality of grid servers upon determination by the selected grid server that storage of the deduplicated zone exceeds a storage capacity of the selected grid server (col.9, lines 64-67, Therrien).

Claims 41-44 and 49-52 contain similar subject matter as claims 28-31 and 36-39; and are rejected under the same rationale.
Claims 54-57 and 62-65 contain similar subject matter as claims 28-31 and 36-39; and are rejected under the same rationale.


Claims 32, 45, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therrien in view of Efstathopoulos, further in view of “Experiencing Data De-Duplication: Improving Efficiency and Reducing Capacity Requirements”, By: Heidi Biggar, Published February 2007; referred to hereinafter as ‘Biggar’.

Regarding Claim 32, the combination of Therrien in view Efstathopoulos, disclose deduplicating data zone to a grid server. However, Therrien and Efstathopoulos are not as detailed with respect to replicating the deduplicated data zone and wherein the grid server in the another plurality of grid servers is determined based on a recovery point objective time associated with the grid server in the another plurality of grid servers corresponding to a time consumed by retrieval of the deduplicated data zone from the grid server in the another plurality of grid servers.
On the other hand, Biggar discloses replicating the deduplicated data zone and wherein the grid server in the another plurality of grid servers is determined based on a recovery point objective time associated with the grid server in the another plurality of grid servers corresponding to a time consumed by retrieval of the deduplicated data zone from the grid server in the another plurality of grid servers (pg.9, item1, Biggar – both data de-duplication and data compression are performed for further reducing cost and for replication…pg.2, 2nd paragraph, Biggar – utilizing data protection in recovery by using recovery time objectives (RTOs) and recovery point objectives (RPOs) within data de-duplication).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Biggar’s teachings into the Therrien and Efstathopoulos deduplication system. A skilled artisan would have been motivated to combine in order to ensure better performance and data fidelity.

Claim 45 contains similar subject matter as claim 32 above; and is rejected under the same rationale.
Claim 58 contains similar subject matter as claim 32 above; and is rejected under the same rationale.


Claims 40, 53, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Therrien in view of Efstathopoulos, further in view of “Extreme Binning: Scalable, Parallel Deduplication for Chunk-Based File Backup”, By: Deepavali Bhagwat, Published December 2009; referred to hereinafter as ‘Bhagwat’.

Regarding Claim 40, the combination of Therrien in view of Efstathopoulos, disclose all of the claimed subject as discussed above. However, the combination of Therrien in view of Efstathopoulos are not as detailed with respect to the splitting, the selecting and the deduplicating being performed in parallel for at least a portion of segments of data in the plurality of segments of data.
On the other hand, Bhagwat discloses the splitting, the selecting and the deduplicating being performed in parallel for at least a portion of segments of data in the plurality of segments of data (pg.4, Section IV, Bhagwat – every file is deduplicated and stored, extreme binning allows for maximum parallelization wherein multiple files can be deduplicated at the same time). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhagwat’s teachings into the Therrien and Efstathopoulos deduplication system. A skilled artisan would have been motivated to combine in order to better handle the amount of input data so as to boost throughput and make data management tasks robust with low overhead.

Claim 53 contains similar subject matter as claim 40 above; and is rejected under the same rationale.
Claim 66 contains similar subject matter as claim 40 above; and is rejected under the same rationale.

Allowable Subject Matter
Claims 33-35, 46-48, and 59-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter for dependent claims 33, 46, and 59 (which have similar claim content): the deduplicating further comprises determining, using the listing of the plurality of zone stamps, by a first grid server in the plurality of grid servers that a second grid server in the plurality of grid servers previously deduplicated a first zone in the plurality of zones having a first zone stamp matching to a second zone stamp of a second zone being processed by the first grid server, and transmitting, by the first grid server, the second zone to the second grid server for deduplication. 
Claims 34, 35, 47, 48, 60, and 61 are objected to based upon their dependencies of the above claims.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
March 24, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161